Mr. Presiding Justice Fitch delivered the opinion of the court. 2. Appeal and error, § 833*—jurisdiction of court to extend time for filing hill of exceptions. Where the time for filing a bill of exceptions is extended by an order of court, the court after the expiration of time allowed has no jurisdiction to enter a nunc pro tunc order so as to extend the time previously allowed for filing. 3. Appeal and error, §' 952*—when affidavits cannot he considered on motion to strike hill of exceptions. On motion to strike a bill of exceptions from the files upon the ground that it was not filed in time, affidavits presented by counsel for appellant for the purpose of showing that failure to file was not due to the fault of appellant cannot be considered.